Citation Nr: 0929002	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a lung disability, to include chronic 
obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
application to reopen his claim for service connection for a 
lung disability, which was noted therein to include chronic 
bronchitis, COPD, and obstructive sleep apnea.

Regardless of the decision of the RO as to whether to reopen 
a previously denied claim, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

The Board has determined that new and material evidence has 
been received.  The claim is reopened and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  By an RO decision dated July 1991, the Veteran's claim of 
service connection for a lung disability was denied on the 
basis that the Veteran's lung disability preexisted service 
and was not aggravated in service.

2.  Evidence received since the July 1991 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a lung disability, to include COPD and chronic 
bronchitis.


CONCLUSIONS OF LAW

1.  The July 1991 RO decision denying the Veteran's claim of 
service connection for a lung disability, to include chronic 
bronchitis, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a lung disability, 
to include COPD and chronic bronchitis, has been submitted.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his previously denied 
claim for service connection for a lung disability, to 
include COPD and chronic bronchitis, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regard to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  Id.

In order to establish direct service connection for a 
disability, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a lung disability, to include COPD and chronic 
bronchitis.  After a review of the evidence of record, the 
Board finds that new and material evidence has been 
submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the United States Court of Appeals for Veterans 
Claims (Court), in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In a July 1991 RO rating decision, the Veteran was denied 
reopening the Veteran's claim of entitlement to service 
connection for a lung disability, to include chronic 
bronchitis.  The Veteran's claim had originally been denied 
in 1968 on the basis that there was no medical evidence of 
record establishing a current lung disability, and on the 
basis that the lung disability for which he received 
treatment in service preexisted service and was not 
aggravated by service.

Since the final July 1991 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's application to reopen his claim consists of, among 
other things, VA treatment records dated August 1999 through 
June 2001 and August 2005 through June 2006.  A September 
2005 VA treatment record reflects that a pulmonary function 
test (PFT) was conducted and that the Veteran was diagnosed 
with "moderate COPD."

The September 2005 VA treatment record reflects a current 
diagnosis of COPD, and such a diagnosis was not of record at 
the time of the last final decision.  As the original denial 
was based, in part, on the lack of evidence of a current 
disability following separation, the Board finds that this 
evidence satisfies the low threshold requirement for new and 
material evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.




ORDER

As new and material evidence has been submitted with regard 
to the Veteran claim of service connection for a lung 
disability, to include COPD and chronic bronchitis, the 
Veteran's claim is reopened.  To this extent only, the appeal 
is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
lung disability, to include COPD and chronic bronchitis.  
After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to adjudication of this claim.  

The Veteran served on active duty from May 1967 to December 
1967 in the United States Marine Corps.  See Form DD 214. 

The Veteran essentially alleges that he has had a lung 
disability ever since he was treated in service in 1967 for 
bronchitis, and that his current COPD disability is related 
to the in-service bronchitis.  See Form 21-4138, April 2006.  

An April 1967 enlistment examination report reflects no 
pulmonary defects and that the Veteran was fit for induction.  

A September 1967 service treatment record reflects that the 
Veteran was treated for acute bronchitis.  About a week 
later, the Veteran was hospitalized because his condition was 
"unresponsive to therapy."  See Service Treatment Record, 
October 1967, and Medical Board Report, November 1967.  In 
November 1967, the Medical Board determined that the Veteran 
had chronic bronchitis that preexisted service and was not 
aggravated by service.  In December 1967, the Veteran 
received a medical discharge due to "chronic bronchitis."  
See Form DD 214.

As noted, in April 1968, the Veteran's initial claim for 
service connection for a lung disability, to include chronic 
bronchitis, was denied on the basis that there was no medical 
evidence of record establishing a current lung disability, 
and on the basis that the lung disability diagnosed while on 
active duty had preexisted service and was not aggravated by 
service.  In July 1991, the Veteran's application to reopen 
his claim for service connection for a lung disability was 
denied on the basis that no new and material evidence had 
been submitted that the Veteran had a current lung disability 
that had its onset in service or was aggravated by service.

More recently, VA treatment records dated August 2005 through 
September 2006 reflect treatment for and a diagnosis of COPD.  
See, e.g., VA Treatment Records, August 2005, September 2005, 
and June 2006.  The Veteran essentially contends that his 
current COPD is related to the chronic bronchitis diagnosed 
and treated in service.

The Veteran has not been provided with a VA examination in 
connection with his claim for service connection for a lung 
disability, to include COPD and chronic bronchitis.  VA's 
duty to assist includes providing a veteran with a medical 
examination when the record (1) contains competent evidence 
that the veteran has a current disability, (2) contains 
evidence indicating that the disability is related to 
service, and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  Because post-service 
treatment records establish a current diagnosis of COPD, 
because service treatment records reflect that the Veteran 
was diagnosed with and treated for a lung condition in 
service, and because he has reported experiencing continuous 
symptoms since service, VA is under an obligation to provide 
the Veteran with an examination in connection with his claim.  
Furthermore, as the RO has addressed obstructive sleep apnea, 
in addition to COPD and bronchitis, in each of its decisions, 
the Board finds that the VA examination should also encompass 
that disorder as well.

Although the VA treatment records associated with the claims 
file date back to 1999, there are no records in the file for 
an approximate four-year period of July 2001 through July 
2005.  A November 2005 VA treatment record references a May 
2004 treatment record that has not been associated with the 
claims file.  In his brief, the Veteran asserted that he has 
received all care for his lung condition at the St. Louis VA 
medical center (VAMC), and that a PFT was conducted at the 
VAMC in October 2003 that showed "moderate obstructive lung 
disease" and established a diagnosis of COPD, but that 
treatment record has not been associated with the claims 
file.  VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c).  
Therefore, an attempt should be made to obtain all of the 
Veteran's VA treatment records dated between July 2001 and 
July 2005 and to associate them with the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records 
created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

An August 2001 pension application submitted by the Veteran 
to the RO reflects that the Veteran was receiving Social 
Security Administration (SSA) disability income (SSDI).  As 
mentioned above, VA has a duty to assist the Veteran in 
obtaining all potentially relevant documents to substantiate 
a claim.  38 U.S.C.A. § 5103A(a)(1), (b); 38 
C.F.R.§ 3.159(c).  When VA is put on notice of the existence 
of SSA records potentially relevant to a Veteran's claim, VA 
should seek to obtain those records.  See Hayes v. Brown, 9. 
Vet. App. 67, 73-74 (1996).  Therefore, an attempt should be 
made to obtain any SSA records potentially relating to the 
Veteran's claimed lung disability, to include COPD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

2.  Obtain all VA treatment records dated 
between July 2001 and July 2005 relating to 
the Veteran and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be specifically 
noted in the claims file.

3.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a VA examination for his 
lung disability, to include COPD, chronic 
bronchitis, and/or obstructive sleep apnea.  
The claims file should be provided to the 
appropriate VA examiner for review, and the 
examiner should note that it has been 
reviewed.  The examiner, based on his or 
her own medical findings, and the review of 
the claims folder, should offer an opinion 
as to following questions:

a) What is the diagnosis of any current 
lung disability or disabilities?

b) Did any lung disability clearly and 
unmistakably preexist the Veteran's 
military service?

c) If it is determined that the Veteran 
had a preexisting lung disability, did 
such disability permanently increase in 
severity during his period of service? If 
such an increase occurred, was it due to 
the natural progress of the disease or, if 
not, due to aggravation of the disorder by 
service?

d) If the examiner determines that a 
specific lung disability did not preexist 
the Veteran's military service, is it at 
least as likely as not (i.e., at least a 
50 percent probability) that it is related 
to an incident or injury during service?

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


